

Sign-On Bonus


Terms


•
Upon commencement of employment with the Company, Mr. Carter will receive a
sign-on bonus of $250,000, less all legally required and authorized deductions
and withholdings, payable in a lump sum within 30 days of his commencement of
employment.



•
Upon Mr. Carter’s one-year anniversary of his commencement of employment with
the Company, if he remains employed with the Company on that date, Mr. Carter
will receive an additional $250,000, less all legally required and authorized
deductions and withholdings, payable in a lump sum within 30 days of his
one-year anniversary.



•
If Mr. Carter voluntarily resigns for any reason prior to the two-year
anniversary of his commencement of employment, Mr. Carter will be obligated to
repay $250,000 to the Company.



•
Payment of this sign-on bonus does not alter the at-will nature of Mr. Carter’s
employment.







